DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,110,020. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application comprise the same but reorganized subject matter of the parent patent. For example, as to claim 1 of the instant application, three claims elements are found in claim 7 of the parent patent, the second claim element “an infrared transceiver adapted to directly and wirelessly transmit a location signal to the patient support apparatus” is found in claim 5 of the parent patent and the third claim element, “a wired transceiver adapted to directly communicate with a nurse call system port installed on the wall of the room, the nurse call system including a plurality of pins” is found in claim 2 of the parent patent.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huster in view of Ferguson et al. US 8,392,747.
As to claim 1, Huster teaches a stationary communication unit adapted to be mounted in a room of a healthcare facility (figure 7, column 13, lines 56-66, a care system 310 for use in a healthcare facility includes a wall mounted universal caregiver interface 314 and a wireless universal caregiver interface 316 to control various patient care devices that are located within a particular room), the stationary communication unit comprising:
a radio frequency (RF) transceiver adapted to directly and wirelessly communicate audio signals to and from a patient support apparatus (figures 7 and 8, column 16, lines 34-67, column 20, lines 4-16 and column 20, lines 4-36 and column 22, lines 18-24, wall UI 314 (and caregiver tablet or interface 316) have wired or wireless connectivity to patient care devices, 320, 322, 324; Wall UI comprises a touch screen display used by the caregiver to control functions of the patient care devices located in the patient room including a bed 320 via a direct wireless signals on the Wall UI or via network 326 thru a compatible Wireless Access Point (WAP) 330, any one of which interpreted as “the RF transceiver”),
an infrared transceiver adapted to directly and wirelessly transmit a location signal to the patient support apparatus (figure 7, column 14, line 40 to column 16, line 62 and column 18, lines 31-42, a WAP 330 coupled to network 326 using a radio frequency, Wi-Fi, Bluetooth, Zigbee, ultra-wide band (UWB) or infrared (IR) communication technology to provide a communication portal to Wall UI 314 and/ or server 312; server 312 determines which patient care devices including bed 320 and interfaces 314, 316 are located in a particular patient room using available wireless technology, such as IR, and sends application software 318 and location data to Wall UI 314),
a wired transceiver adapted to directly communicate with a nurse call system port installed on a wall of the room, [the nurse call system including a plurality of pins] (column 19, line 58 to column 20, line 3, wall mounted interface 314 serves as a graphical room station of a nurse call system),
a fourth transceiver adapted to directly and wirelessly communicate with a medical device positioned in the room, the medical device being different from the patient support apparatus (figures 7, column 18, lines 17-30, Wall IU 314 uses a direct or a WAP 330, any one determined “a fourth transceiver”, to wirelessly communicate to patient care devices including ceiling lift 322, intravenous pump 324, a vital sign monitor and therapy devices), 

Examiner’s Note: The Wall UI 314 comprises at least one wireless for direct communication with patient care devices and a wired transceiver to communicate through the network infrastructure including servers and patient care devices. Also, the wireless access points (WAPs) 330 are shown connected to the Server 312 as shown in figure 7. However, Huster also discloses in some embodiments, the network infrastructure 326 is coupled between the server 312 and WAP’s 330, see column 14, lines 59-66. Consequently, the Wall UI has access to four transceivers to communicate wired or wirelessly with the Server 312, COW 348, patient care devices 320, 322, 324 and the Caregiver Tablet 316.
a controller adapted to forward the audio signals received by the RF transceiver from the patient support apparatus to the wired transceiver [for forwarding to a particular pin of the plurality of pins] (column 19, line 58 to column 20, line 3, the wall-mounted interface 314 serves as a graphical room station of a nurse call system, wireless communication of audio requests from the patient on bed 320 coupled to a wired network of a nurse call system).
Huster teaches the interface 314 installed on a wall of the room comprising a wired transceiver adapted to directly communicate with a nurse call system (a wired network) and a controller adapted to forward the audio signals received by the RF transceiver to the wired transceiver from the patient support apparatus to the wired transceiver but does not specifically teach the nurse call system (port) including a plurality of pins, the wired transceiver for forwarding to a particular pin of the plurality of pins.
Ferguson teaches a healthcare communication system 20 comprising graphical audio patient station 22, coupled to master station 24 via a wired network, is located on the wall or attached to a headwall unit of the respective room and communicatively coupled to a bed connector unit 40 associated with hospital bed 42, figure 1, column 5, line 13-48. Ferguson specifically discloses the bed connector unit 40 comprises a 37 pin connector to attach to a bed cable, another connector for attachment of a call pendant or pillow speaker unit and a button that can be manually pressed to send and /or cancel a nurse call, column 5, lines 49-65.  
Since Huster teaches the wall mounted caregiver interface also can also serve as a graphical audio station of a nurse call system, column 19, lines 58-61, it would have been obvious to one of ordinary skill before the effective date of the instant application to realize the wall-mount caregiver interface of Huster includes the bed connector unit and cable connectors as configured by Ferguson to provide a nurse call system.
As to claim 2 with respect to claim 1, Huster modified teaches  wherein the RF transceiver is a Bluetooth transceiver (figures 7 and 8, column 20, lines 4-36, Wall UI 314 (and Caregiver Tablet 316) directly wirelessly controls the associated patient care devices; the two Wireless Access Points (WAPs) 330 utilize Wi-Fi, Bluetooth, Zigbee, infrared or ultra-wide band communication technology to communicate with the patient devices including patient bed 320).

As to claim 3 with respect to claim 1, Huster modified teaches wherein the RF transceiver is further adapted to receive a request to communicate with a caregiver when the caregiver is remotely located, the request being initiated by a patient supported on the patient support apparatus, and wherein the controller is further adapted to forward the request to the nurse call system port via the wired transceiver (column 19 line 58 to column 20 line 3, not shown in figure 7, the Wall UI 314 also provides a graphical room station of a nurse call system).

As to claim 4 with respect to claim 1, Huster teaches the controller is adapted to receive data from the medical device via the fourth transceiver and to forward it to a server within the healthcare facility (figure 7, column 18, lines 31-57, Wall UI 314 serves as a mater communication and data capture device or hub in the patient room; device data is sent via a WAP 330 and/ or network 326 or via direct wireless communication, any port a “fourth transceiver” from various patient care devices in the room then communicates some or all of the patient device date to an Electronic Medical Records (EMR) or computer on wheels (COW)).

As to claim 5 with respect to claim 1, Huster teaches the controller is adapted to receive data from the medical device and store the data from the medical device in a memory contained within the stationary communication unit, and the controller is further adapted to receive a request for the data from the medical device from a requesting device positioned in the room and to transmit the data from the medical device to the requesting device in response thereto (column 18, lines 31 to column 19 line 5, Wall UI 314 receives and communicates some or all of the patient and device data via network 326 and communication links 328 to an EMR 346 for storage; the Wall UI 314 sends patient data and/ or device data from one of the patient care devices to another patient cared device in the room).

As to claim 6 with respect to claim 1, Huster modified teaches wherein the controller is further adapted to use the infrared transceiver to detect when the patient support apparatus is present in the room and when the patient support apparatus is not present in the room (figure 7, column 15, line 65 to column 16, line 33, a WAP 330 configured for IR communication via server 312 and data reporting to Wall UI 314 provides a real time locating system (RTLS) to trach the whereabouts of equipment including patent bed 320 and the whereabouts of caregivers via badges or tags worn by the caregiver). 
Huster does not specifically teach the controller also adapted to communicate with an entertainment device positioned in the room and to automatically send a command to the entertainment device in response to detecting that the patient support apparatus is not present in the room, the command instructing the entertainment device to do at least one of the following: (1) turn off, or (2) reduce a volume of sound emitted from the entertainment device. However, Huster teaches the Wall UI communicated thru PECS application Server 312 to an Environment Control System 334 comprising control window blinds 336, room lights 338 and the room thermostat 340. Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include in the environment control system of Huster control over any entertainment device such as a television per patient requirements.

As to claim 7 with respect to claim 1, Huster teaches the communication unit further comprising a caregiver presence detection subsystem, the caregiver presence detection subsystem adapted to detect when a caregiver is present in the room and when the caregiver is not present in the room, the caregiver presence detection subsystem detecting a presence of the caregiver by communicating with a mobile device carried by the caregiver, the mobile device including a unique identifier and a transceiver adapted to communicate the unique identifier to the controller when the mobile device is positioned within the room (figure 7, column 15, line 65 to column 16, line 33, a WAP 330 configured for IR communication via server 312 and data reporting to Wall UI 314 provides a real time locating system (RTLS) to trach the whereabouts of equipment including patent bed 320 and the whereabouts of caregivers via badges or tags worn by the caregiver). 

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As to claim 8, the prior art made of record does not teach the controller of the room wall mounted stationary communication unit is further adapted to transmit a uniform resource locator to a mobile device carried by the caregiver.

Claims 11-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  as to claim 11, the prior art made of record teaches a stationary communication unit adapted to be mounted in a room of a healthcare facility comprising a first transceiver adapted to communicate with a patient support apparatus and receive a request to communicate with a caregiver, a second transceiver in communication with a nurse call system  port, a caregiver presence detection subsystem and a controller adapted to forward the request to the nurse call system and an application server to automatically send data to the caregiver tablet in response to detecting a presence of the caregiver in the room, see Huster US 10,474,808. The prior art does not also teach the wall mounted communication unit comprising a controller also adapted to automatically send data to a display positioned in the room in response to detecting a presence of the caregiver in the room.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644